Motion Granted and Order filed September 17, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01053-CV
                                   ____________

   DIOGU LAW FIRM PLLC AND DIOGU KALU DIOGU II, Appellants

                                         V.

   DAVID MELANSON; DENISE ROBBINS; EDDIE M. KRENEK; AND
                    TRICIA KRENEK, Appellees


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-251076

                                     ORDER

      Appellant filed a motion requesting we copy the reporter’s record from his
appeal in cause no. 14-18-01065-CV into the file for this case because both appeals
arise from the same underlying proceedings. We GRANT appellant’s motion and
ORDER the clerk of this court to copy all three volumes of the reporter’s record
filed in cause no. 14-18-01065-CV into the file for this case.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.